.       .




            OFFICE   OF THE AlTORNEY    GENERAL   OF TEXAS
                               AUSTIN




    Honorablet. L. 3kelba
    Caanty Andttor
    Johnoon County
    Olobum,   Texas




              We hero yaw lette
    ing the oplalon of thlr dopa
    tlon and rnforrlfbg to oar 0
    read8 lo perk es tslloua:
                                                                             -, -..
 .        -
                                                                                      267


Renorable E. L, Shelton,            tide   2


      publie neoe8aity iavolred In l&i8 instame.        I
      oould olte you to othefa bat will not a8 y&u
      know thea better than I.     The war wae on when
      the budget wa8 made therefore that aannot be
      olalued aa tmforeeeen and this in the allega-
      tiell.  Again ribat hop I to do xlth Artiole Ro.
     .1666 of the Revised Civil Statutes.      If it 18
      penaiesible  to amend the budget    just to oarry
      a point or aati8Sy a whim this Artiale had just
      es well be dfsearded.
                  . ...
                      .l*                                                          . .
                 As we oaderstaadyow request,the eoramiaafaners~
ochrt of JohueonCounty h&a amaded the. budget of mid oounty
to take oar0 or oertalo inorea8e8 0r salary for oertain oouuty
oriioiale.   ‘It b our furtbr   uaderatapding that it ie your
eontentfoo #at aa there were na pro~l’si?m oontained ti the
0riglna.lootuity badgetnha    it rao prwpr&3 to take oar0 0r
eanp fnorease in clalarfea to oounty 0rri0iars that the 84md
oamot now be amendad.
           Th%e depart&ant ha8 repeatedly held that the qime-
tfon or  wgrave Bob110 neoeeeity” 18 a faot question to be
Qetennfned piGmrlly by tlm oom&~o~on~ra~ oourt, It is ap
parent f~~akyotlr .lettar that you3 position  i8 -t&at 00 mggrave
publio mpessity*    existed at tha tiaa the oounty budget wad
amdad a0 take oar0 or bneaee       in salaries ior atu%aln
OC?Unty       orr%OfahI   fAEd tb!3mrOrO   the   OOIWI~~S~OIIO~~'   Oowt   WE423
uuauthorfead~ to mke suoh masndmnt~       However, oa the other
hand it la’apperent   ttit the oaamisalosers~   aaart did doaide
that they were legally    ciutkorlrsd ta aaand the oaunty budget
mia ln fast  did amend aaid budget.

            This ilopartaent has held (Opinion iio. O-2325) that
the diaoretion of the oomnls8loaerr* ootlllt 16 not ab+alute.
zlfirft     to expend  oounty run48 ia the pas6 0r tui eaw~eftoy,
        13:ml*  only where the question    58 debatable  or where
the exlrtdnae oi an em) onoy is tmWe8tionable.          Rower,
aaid eowt ha8 no author    T tp to deter&m    aad dealam ,that M
energonoy @,atar anb expend eountp fw~I8 therefor, where the
raats olearly’8haw the oontrazy.      SmWoourt haa ao legnl au-
thority to dearare an ei&rgeney and evade th8 law, where in
tact, no emrgeaoy ddbat8.           ’
           our.opl.nlen         Ho, C-log3 deflnee the term8 asraver
nnd “publlo neaemftf            t se enalofte a oopy 0r this spin100
.    ..   -




    Iionorable Z, L. Shelton,   agO 3


    r0g your oonvenfenoe.     %here the exiaten6s of gmve publio
    neoessity  i8 debatable,   the aota of the oommis8ioners* OQurt
    are oontrolling , Therefore, as above stated, it is our opin-
    ion that whether or not the oocmissioners*     aourt of fohn~+on
    County baa the authority    to amend the oounty budget under the
    raota submitted is a raot question to be determined primarily
    by the oomaiosioners’    oowt,
                                              Yours 7el-y truly




                                                   Ardell    Wilifeuna
                                                            As&&ant

    AWmp
    -01.




                                                        .    -